Name: Rules of procedure of the EU-Kazakhstan Cooperation Council of 20 July 1999 - Rules of procedure of the EU-Kazakhstan Cooperation Committee of 20 July 1999
 Type: Decision
 Subject Matter: politics and public safety;  European construction;  Asia and Oceania;  cooperation policy
 Date Published: 1999-09-16

 Avis juridique important|21999D0916(01)Rules of procedure of the EU-Kazakhstan Cooperation Council of 20 July 1999 - Rules of procedure of the EU-Kazakhstan Cooperation Committee of 20 July 1999 Official Journal L 244 , 16/09/1999 P. 0046 - 0050RULES OF PROCEDURE OF THE EU-KAZAKHSTAN COOPERATION COUNCILof 20 July 1999(1999/616/EC)THE COOPERATION COUNCIL,Having regard to the Agreement on Partnership and Cooperation between the European Communities and their Member States of the one part, and the Republic of Kazakhstan, of the other part(1), signed in Brussels on 23 January 1995, hereinafter referred to as Agreement and in particular Articles 76 to 80 thereof,Whereas that Agreement entered into force on 1 July 1999,HAS ESTABLISHED THE FOLLOWING RULES OF PROCEDURE:Article 1PresidencyThe Cooperation Council shall be presided over alternately for periods of twelve months by a member of the Council of the European Union, on behalf of the Communities and its Member States, and a member of the Government of the Republic of Kazakhstan. However, the first period of the Presidency shall begin on the date of the first Council meeting and end on 31 December of the same year.Article 2MeetingsThe Cooperation Council shall meet regularly at ministerial level once a year. At the request of either Party, special sessions of the Council may be held if the Parties so agree.Unless otherwise agreed by the Parties, each session of the Cooperation Council shall be held at the usual venue for meetings of the Council of the European Union at a date agreed by both Parties.The meetings of the Cooperation Council are jointly convened by the Secretaries of the Cooperation Council.Article 3RepresentationThe members of the Cooperation Council may be represented if they are prevented from attending.Each member may normally be represented by the Head of the Representation to the European Communities or the Permanent Representation to the European Union or a senior official.In all other cases, a member wishing to be represented shall notify the Chairman of the name of his representative before the meeting at which he is to be so represented.The representative of a member of the Cooperation Council shall exercise all the rights of that member.Article 4DelegationsThe members of the Cooperation Council may be accompanied by officials.Before each meeting, the Chairman of the Cooperation Council shall be informed of the intended composition and of the Head of the Delegation of each Party.The Cooperation Council may invite non-members to attend its meetings in order to provide information on particular subjects.Article 5SecretariatAn official of the General Secretariat of the Council of the European Union and an official of the Mission of the Republic of Kazakhstan to the European Communities shall act jointly as Secretaries of the Cooperation Council.Article 6DocumentsWhen the deliberations of the Cooperation Council are based on written supporting documents, such documents shall be numbered and circulated as documents of the Cooperation Council by the two Secretaries.Article 7CorrespondenceAll correspondence addressed to the Cooperation Council or to the Chairman of the Council shall be forwarded to both Secretaries of the Cooperation Council.The two Secretaries shall ensure that correspondence is forwarded to the Chairman of the Cooperation Council and, where appropriate, circulated as documents referred to in Article 6 to other members of the Commission Council. Correspondence circulated shall be sent to the General Secretariat of the Commission of the European Communities, the Permanent Representations of the EU Member States and the Mission of the Republic of Kazakhstan to the European Communities.Correspondence from the Chairman of the Cooperation Council shall be sent to the recipients by the respective Secretary and, where appropriate, circulated as documents referred to in Article 6 to the other members of the Cooperation Council at the addresses indicated in the preceding paragraph.Article 8Agenda for the meetings1. A provisional agenda for each meeting shall be drawn up by the Secretaries of the Cooperation Council on the basis of suggestions by the Parties. It shall be forwarded by the corresponding secretary to the addressees referred to in Article 7 not later than 15 days before the beginning of the meeting.The provisional agenda shall include the items in respect of which a request for inclusion in the agenda has been received by either of the two Secretaries not later than 21 days before the beginning of the meeting, save that items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of dispatch of the provisional agenda.The agenda shall be adopted by the Cooperation Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree.2. In agreement with the Parties, the time limits specified in paragraph 1 may be shortened in order to take account of the requirements of a particular case.Article 9MinutesDraft minutes of each meeting shall be drawn up as soon as possible jointly by the two Secretaries.The minutes shall, as a general rule, indicate in respect of each item on the agenda- the documentation submitted to the Cooperation Council;- statements the entry of which has been requested by a member of the Cooperation Council;- the recommendations made, the statements agreed upon and the conclusions adopted on specific items.The minutes shall also include a list of members of the Cooperation Council or their representatives who participed at the meeting.The draft minutes shall be submitted to the Cooperation Council for approval at its next meeting. The draft minutes also can be agreed in writing by both Parties. When approved, two authentic copies of the minutes shall be signed by the two Secretaries and be filed by the Parties. A copy of the minutes shall be forwarded to each of the addressees referred to in Article 7.Article 10Recommendations1. The Cooperation Council shall make its recommendations by common agreement between the Parties.During the inter-sessional period, the Cooperation Council may make recommendations by written procedure if both Parties so agree. A written procedure consists of an exchange of notes between the two Secretaries, acting in agreement with the Parties.2. The recommendations of the Cooperation Council within the meaning of Article 76 of the Agreement shall be entitled "recommendation", followed by a serial number, by the date of their adoption and by a description of their subject.The recommendations of the Cooperation Council shall be authenticated by the two Secretaries and two authentic copies signed by Heads of delegation of the two Parties.Recommendations shall be forwarded to each of the addressees referred to in Article 7 above as documents of the Cooperation Council.Article 11PublicityUnless otherwise decided, the meetings of the Cooperation Council shall not be public.Each Party may decide on the publication of the recommendations of the Cooperation Council in its respective official publication.Article 12LanguagesThe official languages of the Cooperation Council shall be the official languages of the Parties.The Cooperation Council shall normally base its deliberations on documentation prepared in these languages.Article 13ExpensesThe European Communities and the Republic of Kazakhstan shall each defray the expenses they incur by reason of their participation in the meetings of the Cooperation Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.Expenditure in connection with interpretation at meetings, translation and reproduction of documents shall be borne by the European Communities, with the exception of expenditure in connection with interpretation or translation from one of the languages of the European Communities into Kazakh or Russian, which shall be borne by the Republic of Kazakhstan.Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings.Article 14Committee1. The Cooperation Committee is hereby established in accordance with Article 78 of the Agreement in order to assist the Cooperation Council in carrying out its duties. It shall be composed of representatives of the Commission of the European Communities and of representatives of the members of the Council of the European Union on the one hand, and of representatives of the Government of the Republic of Kazakhstan on the other, normally at senior civil servant level.2. The Cooperation Committee shall prepare the meetings and the deliberations of the Cooperation Council, monitor the implementation of the recommendations of the Cooperation Council where appropriate and, in general, ensure continuity of the Partnership and the proper functioning of the Agreement. It shall consider any matter referred to it by the Cooperation Council as well as any other matter which may arise in the course of the day-to-day implementation of the Agreement. It shall submit any proposals of recommendations for adoption to the Cooperation Council.3. The rules of procedure of the Cooperation Committee are attached as Annex to the present rules of procedure.Done at Brussels, 20 July 1999.For the Cooperation CouncilThe President(1) OJ L 196, 28.7.1999, p. 1.ANNEXRULES OF PROCEDURE OF THE EU-KAZAKHSTAN COOPERATION COMMITTEEArticle 1PresidencyThe Cooperation Committee shall be presided over alternately for periods of 12 months by a representative of the Commission of the European Communities, on behalf of the Communities and their Member States, and a representative of the Government of the Republic of Kazakhstan. The first period of the Presidency shall begin on the date of the first Cooperation Council meeting and end on 31 December of the same year. For that period and thereafter for each 12 months period, the Cooperation Committee shall be chaired by the Party which holds the Presidency of the Cooperation Council.Article 2MeetingsThe Cooperation Committee shall meet once a year and when circumstances require with the agreement of the Parties.Each meeting of the Cooperation Committee shall be held at a time and place agreed by the Parties.The meetings of the Cooperation Committee are jointly convened by both Secretaries.Article 3DelegationsBefore each meeting, the Chairman of the Cooperation Committee shall be informed of the intended composition and the Head of the Delegation of each Party.Article 4SecretariatAn official of the Commission of the European Communities and an official of the Government of the Republic of Kazakhstan shall act jointly as Secretaries of the Cooperation Committee.All correspondence to and from the Chairman of the Cooperation Committee provided for in this Annex shall be forwarded to the Secretaries of the Cooperation Committee and to the Secretaries and the Chairman of the Cooperation Council and where appropriate, to the members of the Cooperation Committee.Article 5PublicityUnless otherwise decided, the meetings of the Cooperation Committee shall not be public.Article 6Agenda for the meetings1. A provisional agenda for each meeting shall be drawn up by the Secretaries of the Cooperation Committee. It shall be forwarded to the Chairman and Secretaries of the Cooperation Council as well as to the members of the Cooperation Committee not later than fifteen days before the beginning of the meeting.The provisional agenda shall include the items in respect of which the Chairman has received a request for inclusion in the agenda not later than twenty-one days before the beginning of the meeting, save that items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of dispatch of the provisional agenda.The agenda shall be adopted by the Cooperation Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree.2. In agreement with the Parties the time limits specified in paragraph 1 may be shortened in order to take account of the requirements of a particular case.3. The Cooperation Committee may ask experts to attend its meetings in order to provide information on particular subjects.Article 7MinutesMinutes shall be taken for each meeting and shall be based on a summing up by the Chairman of the conclusions arrived at by the Cooperation Committee.Upon adoption by the Cooperation Committee, the minutes shall be signed by the Chairman and by the Secretaries and filed by each of the Parties. A copy of the minutes shall be forwarded to the Chairman and Secretaries of the Cooperation Council and to the members of the Cooperation Committee.Article 8RecommendationsThe Cooperation Committee shall not make recommendations except in the specific cases where it is empowered by the Cooperation Council under Article 78(2) of the Agreement. In such cases, these acts shall be entitled "recommendation", followed by a serial number, by the date of their adoption and by description of their subject. Recommendations shall be made by common agreement between the Parties.Recommendations of the Cooperation Committee shall be forwarded to the Chairman and Secretaries of the Cooperation Council and to the members of the Cooperation Committee. Each Party may decide on the publication of the recommendations of the Cooperation Committee in its respective official publication.The recommendations of the Cooperation Committee shall be signed by the Chairman and the Secretaries.Article 9ExpensesThe European Communities and the Republic of Kazakhstan shall each defray the expenses they incur by reason of their participation in the meetings of the Cooperation Committee and of its subcommittees and working groups, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the European Communities, with the exception of expenditure in connection with interpretation or translation from one of the languages of the European Communities into Kazakh or Russian, which shall be borne by the Republic of Kazakhstan.Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings.Article 10SubcommitteesThe Cooperation Committee may establish subcommittees and define their terms of reference. They shall be considered to work under the authority of the Cooperation Committee, to which they shall report after each one of their meetings. Subcommittees shall not make recommendations.The Cooperation Committee may modify the terms of reference of any subcommittees or set up further subcommittees to assist it in carrying out its duties.